Dismiss and Opinion Filed April 23, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00957-CV

                        DELFRED HARPER, Appellant
                                   V.
                          RUSTY GIBSON, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03812

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle
      Delfred Harper appeals from the trial court’s June 17, 2020 order of dismissal

for want of prosecution. We questioned our jurisdiction over this appeal because

appellant’s October 30, 2020 notice of appeal did not appear to be timely. See

Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545–46 (Tex.

App.—Dallas 2009, no pet.) (timely filing of notice of appeal is jurisdictional).

      “Simplicity and certainty in appellate procedure are nowhere more important

than in determining the time for perfecting appeal.” Lehmann v. Har-Con Corp., 39

S.W.3d 191, 205 (Tex. 2001). To that end, the Texas Rules of Appellate Procedure
provide rules for calculating the deadline for filing a notice of appeal from the date

the final judgment is signed. See id.; TEX. R. APP. P. 26.1. When a post-judgment

motion such as a motion to reinstate or motion for new trial is filed, the deadline is

ninety days, or with an extension motion 105 days, from the date the judgment is

signed. See TEX. R. APP. P. 26.1(a), 26.3. An order denying a post-judgment motion

such as a motion to reinstate or motion for new trial is not separately appealable from

the final judgment and does not start the appellate timetable. See Jarrell v. Bergdorf,

580 S.W.3d 463, 465 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

      Here, appellant filed the notice of appeal within thirty days of the order

denying the motion to reinstate but 135 days after the order of dismissal. Because

appellant’s notice appeal was not filed within 105 days of the order of dismissal, it

was not timely, we lack jurisdiction over this appeal, and we dismiss this appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                              /Cory L. Carlyle/
                                              CORY L. CARLYLE
                                              JUSTICE

200957F.P05




                                          2
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DELFRED HARPER, Appellant                    On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-20-00957-CV          V.               Trial Court Cause No. DC-19-03812.
                                             Opinion delivered by Justice Carlyle.
RUSTY GIBSON, Appellee                       Justices Schenck and Reichek
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellee RUSTY GIBSON recover his costs of this
appeal from appellant DELFRED HARPER.


Judgment entered this 23rd day of April, 2021.




                                         3